Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 163, 172, 183-191 and 193-198 are pending and being acted upon in this Office Action.  

Rejections Withdrawn
All previous rejections which have not been reiterated below have been withdrawn in viewof Applicants’ amendment filed November 30, 2021. 

New ground of objection and rejection necessitated by the amendment filed November 30, 2021 

Claim objection
	
Claim 163 is objected to because of the following informality:  “SEQ ID NO: 12 or 14; or” at line 17 should have been “SEQ ID NO: 12 or 14; and”, in order to be consistent with the “first polynucleotide …binds a B cell specific cell surface molecule; and the second polynucleotide …cell surface tumor specific molecule…”.
Claim 191 is objected to because of the following informality:  “SEQ ID NO: 12 or 14, or” at line 12 should have been “SEQ ID NO: 12 or 14, and”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 163, 172, 184, 185, 187-191, 194-195, 197 and 198 are rejected under 35 U.S.C. 103 as being unpatentable over WO2014/031687 publication (of record, published February 27, 2014; PTO 892) in view of US 20140099309 (newly cited, Powell hereafter, published April 10, 2014; PTO 892).
Regarding claims 163 and 191, the WO2014/031687 publication teaches various chimeric antigen receptors that bind to CD19 or ROR1.  The reference chimeric antigen receptor (CAR) comprises an extracellular domain comprising a scFv, a hinge-CH2-CH3 spacer, a CD28 transmembrane, a 4-1BB costimulatory domain, a CD3zeta intracellular signaling domain, see Fig. 13, in particular. The WO2014/031687 publication teaches and claims T cell such as 293T cell (p. 72) or CD4+ and/or CD8+ T cells (see p. 41) induced with vectors each comprising a nucleic acid sequence encoding CD19 specific chimeric antigen receptor and ROR1 specific chimeric antigen receptor (CAR).  Exemplary polynucleotide backbone encoding any chimeric antigen receptor (CAR) each comprises, 5’ to 3’ orientation, a leader, a scFv that binds to antigen of interest, an IgG4, hinge-CH28tm-41BB-CD3zeta, t2A and EGFRt, see Tables 1 and 2.  The reference T cell comprises a nucleotide sequence encoding a first chimeric antigen receptor specific for CD19 (instant B cell specific cell surface marker) using scFv from FMC63 mAb (CD19, reference SEQ ID NO: 3, Table 1, see p. 58, p. 72, in particular) and a second chimeric antigen receptor specific for ROR1 (instant cell surface tumor specific molecule) using scFv 
  Query Match             100.0%;  Score 735;  DB 48;  Length 735;
  Best Local Similarity   100.0%;  
  Matches  735;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GACATCCAGATGACCCAGACCACCTCCAGCCTGAGCGCCAGCCTGGGCGACCGGGTGACC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 GACATCCAGATGACCCAGACCACCTCCAGCCTGAGCGCCAGCCTGGGCGACCGGGTGACC 60

Qy         61 ATCAGCTGCCGGGCCAGCCAGGACATCAGCAAGTACCTGAACTGGTATCAGCAGAAGCCC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ATCAGCTGCCGGGCCAGCCAGGACATCAGCAAGTACCTGAACTGGTATCAGCAGAAGCCC 120

Qy        121 GACGGCACCGTCAAGCTGCTGATCTACCACACCAGCCGGCTGCACAGCGGCGTGCCCAGC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GACGGCACCGTCAAGCTGCTGATCTACCACACCAGCCGGCTGCACAGCGGCGTGCCCAGC 180

Qy        181 CGGTTTAGCGGCAGCGGCTCCGGCACCGACTACAGCCTGACCATCTCCAACCTGGAACAG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 CGGTTTAGCGGCAGCGGCTCCGGCACCGACTACAGCCTGACCATCTCCAACCTGGAACAG 240

Qy        241 GAAGATATCGCCACCTACTTTTGCCAGCAGGGCAACACACTGCCCTACACCTTTGGCGGC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GAAGATATCGCCACCTACTTTTGCCAGCAGGGCAACACACTGCCCTACACCTTTGGCGGC 300

Qy        301 GGAACAAAGCTGGAAATCACCGGCAGCACCTCCGGCAGCGGCAAGCCTGGCAGCGGCGAG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 GGAACAAAGCTGGAAATCACCGGCAGCACCTCCGGCAGCGGCAAGCCTGGCAGCGGCGAG 360

Qy        361 GGCAGCACCAAGGGCGAGGTGAAGCTGCAGGAAAGCGGCCCTGGCCTGGTGGCCCCCAGC 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        421 CAGAGCCTGAGCGTGACCTGCACCGTGAGCGGCGTGAGCCTGCCCGACTACGGCGTGAGC 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 CAGAGCCTGAGCGTGACCTGCACCGTGAGCGGCGTGAGCCTGCCCGACTACGGCGTGAGC 480

Qy        481 TGGATCCGGCAGCCCCCCAGGAAGGGCCTGGAATGGCTGGGCGTGATCTGGGGCAGCGAG 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 TGGATCCGGCAGCCCCCCAGGAAGGGCCTGGAATGGCTGGGCGTGATCTGGGGCAGCGAG 540

Qy        541 ACCACCTACTACAACAGCGCCCTGAAGAGCCGGCTGACCATCATCAAGGACAACAGCAAG 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 ACCACCTACTACAACAGCGCCCTGAAGAGCCGGCTGACCATCATCAAGGACAACAGCAAG 600

Qy        601 AGCCAGGTGTTCCTGAAGATGAACAGCCTGCAGACCGACGACACCGCCATCTACTACTGC 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 AGCCAGGTGTTCCTGAAGATGAACAGCCTGCAGACCGACGACACCGCCATCTACTACTGC 660

Qy        661 GCCAAGCACTACTACTACGGCGGCAGCTACGCCATGGACTACTGGGGCCAGGGCACCAGC 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 GCCAAGCACTACTACTACGGCGGCAGCTACGCCATGGACTACTGGGGCCAGGGCACCAGC 720

Qy        721 GTGACCGTGAGCAGC 735
              |||||||||||||||
Db        721 GTGACCGTGAGCAGC 735

The ROR-1 specific CAR is encoded by a polynucleotide of SEQ ID NO: 41, which comprises a third nucleic acid encoding a GM-CSF leader MLLLVTSLLLCELPHPAFLLIP, a fourth nucleic acid encoding R12 scFv antibody, a hinge CH3 spacer, a CD28 tm, a 4-1BB and CD3 zeta signaling domain, see Table 12 and 13, p. 53, in particular.  The part of the reference SEQ ID NO: 41 is 100% identical to the claimed SEQ ID NO: 18, see sequence alignment below:
Query Match             100.0%;  Score 745;  DB 5;  Length 9400;
  Best Local Similarity   100.0%;  
  Matches  745;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CCAGGAACAGCTCGTCGAAAGCGGCGGCAGACTGGTGACACCTGGCGGCAGCCTGACCCT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy         61 GAGCTGCAAGGCCAGCGGCTTCGACTTCAGCGCCTACTACATGAGCTGGGTCCGCCAGGC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2218 GAGCTGCAAGGCCAGCGGCTTCGACTTCAGCGCCTACTACATGAGCTGGGTCCGCCAGGC 2277

Qy        121 CCCTGGCAAGGGACTGGAATGGATCGCCACCATCTACCCCAGCAGCGGCAAGACCTACTA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2278 CCCTGGCAAGGGACTGGAATGGATCGCCACCATCTACCCCAGCAGCGGCAAGACCTACTA 2337

Qy        181 CGCCACCTGGGTGAACGGACGGTTCACCATCTCCAGCGACAACGCCCAGAACACCGTGGA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2338 CGCCACCTGGGTGAACGGACGGTTCACCATCTCCAGCGACAACGCCCAGAACACCGTGGA 2397

Qy        241 CCTGCAGATGAACAGCCTGACAGCCGCCGACCGGGCCACCTACTTTTGCGCCAGAGACAG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2398 CCTGCAGATGAACAGCCTGACAGCCGCCGACCGGGCCACCTACTTTTGCGCCAGAGACAG 2457

Qy        301 CTACGCCGACGACGGCGCCCTGTTCAACATCTGGGGCCCTGGCACCCTGGTGACAATCTC 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2458 CTACGCCGACGACGGCGCCCTGTTCAACATCTGGGGCCCTGGCACCCTGGTGACAATCTC 2517

Qy        361 TAGCGGCGGAGGCGGATCTGGTGGCGGAGGAAGTGGCGGCGGAGGATCTGAGCTGGTGCT 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2518 TAGCGGCGGAGGCGGATCTGGTGGCGGAGGAAGTGGCGGCGGAGGATCTGAGCTGGTGCT 2577

Qy        421 GACCCAGAGCCCCTCTGTGTCTGCTGCCCTGGGAAGCCCTGCCAAGATCACCTGTACCCT 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2578 GACCCAGAGCCCCTCTGTGTCTGCTGCCCTGGGAAGCCCTGCCAAGATCACCTGTACCCT 2637

Qy        481 GAGCAGCGCCCACAAGACCGACACCATCGACTGGTATCAGCAGCTGCAGGGCGAGGCCCC 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2638 GAGCAGCGCCCACAAGACCGACACCATCGACTGGTATCAGCAGCTGCAGGGCGAGGCCCC 2697

Qy        541 CAGATACCTGATGCAGGTGCAGAGCGACGGCAGCTACACCAAGAGGCCAGGCGTGCCCGA 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2698 CAGATACCTGATGCAGGTGCAGAGCGACGGCAGCTACACCAAGAGGCCAGGCGTGCCCGA 2757


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2758 CCGGTTCAGCGGATCTAGCTCTGGCGCCGACCGCTACCTGATCATCCCCAGCGTGCAGGC 2817

Qy        661 CGATGACGAGGCCGATTACTACTGTGGCGCCGACTACATCGGCGGCTACGTGTTCGGCGG 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2818 CGATGACGAGGCCGATTACTACTGTGGCGCCGACTACATCGGCGGCTACGTGTTCGGCGG 2877

Qy        721 AGGCACCCAGCTGACCGTGACCGGC 745
              |||||||||||||||||||||||||
Db       2878 AGGCACCCAGCTGACCGTGACCGGC 2902

Regarding nucleotide encoding ligand-binding domain that binds to HER2, the WO2014/031687 publication teaches polynucleotide encoding HER2 scFv, see Table 22, 

    PNG
    media_image1.png
    297
    514
    media_image1.png
    Greyscale

Which sequence is 100% identical to the claimed SEQ ID NO: 22 and encodes the claimed SEQ ID NO: 21.
Regarding claims 172, 197, 198, the WO2014/031687 publication teaches that the T cell is a CD8+ cytotoxic T cell, naïve CD8+ T cell, central memory CD8+ T cell, effector memory CD8+ T cell and bulk CD8+ T cell, see reference claim 20-21, or naive CD4+ T cells, memory CD4+ T cells, central memory CD4+ T cells, effector CD4+ memory cells (TEM), see reference claims 22-23.
WO2014/031687 publication teaches the CD19 binding domain comprises the amino acid sequence of SEQ ID NO: 11, which is 100% identical to the claimed SEQ ID NO: 11, see amino acid sequence in Table 2, in particular. 
Regarding claims 185 and 195, the WO2014/031687 publication teaches the ROR1 binding domain comprises the amino acid sequence shown in Table 14, which is 100% identical to the claimed SEQ ID NO: 17.  
Regarding claim 187, the WO2014/031687 publication teaches polynucleotide such as SEQ ID NO: 4 encoding a linker, e.g., hinge/spacer (instant fifth polynucleotide), and is 3’ of nucleic acid encoding the first CAR, and polynucleotide of SEQ ID NO: 9 encoding a marker domain e.g., tEGFR (instant sixth nucleic acid) wherein the sixth nucleic acid sequence is 3’ of the fifth nucleic acid, see sequence Tables 1 and 2, in particular.  The WO2014/031687 publication teaches the second polynucleotide of SEQ ID NO: 41 further comprises a nucleic acid sequence (instant seventh nucleic acid) which is 3’ of the nucleic acid encoding the second CAR) encoding a hinge linker, see p. 108, line 15 and a nucleic acid sequence (instant 8th nucleic acid) encoding a marker domain, e.g., tEGFR, see sequences in Table 13, in particular. 
Regarding claim 188, the WO2014/031687 publication teaches the leader sequence of the first polynucleotide encoding CD19 specific CAR or the second polynucleotide encoding ROR1 specific CAR is a granulocyte-macrophage colony-stimulating factor signal sequence, an extracellular spacer comprises an IgG4 hinge spacer, a linker comprises a ribosome skip sequence such as T2A, and the marker domain comprises a truncated EGFR polypeptide (EGFRt), see sequence of SEQ ID NO: 3 in Tables 1, 2, and sequence of SEQ ID NO: 41, in particular. 
Regarding claim 189, the WO2014/031687 publication teaches the CD19 specific first CAR and ROR1 or HER2 specific second CAR each comprises a human granulocyte colony-stimulating factor 
Regarding claim 190, the WO2014/031687 publication teaches pharmaceutical composition comprising the reference T cells in a pharmaceutical acceptable excipient, see reference claims 24-25. 
The WO2014/031687 publication does not teach a T cell containing two chimeric antigen receptors (CARs). 
However, Powell teaches T cell comprising a first chimeric antigen receptor (CAR) and a second CAR, respectively, each with a different antigen specificity, see entire document, para. [0030].  The modified T cells of the invention can be generated by introducing a plurality of lentiviral vectors (aka polynucleotides) each comprising one or more desired CARs into a T cell, see para. [0031].  Examples of antigen binding domain for the CAR targets include, but is not limited to CD19, CD20, ROR1 for treating B cell lymphoma, see para. [0117], [0185], [0186].  Powell teaches the dual specificity may potentiate the therapeutic efficacy of CART cells while minimizing activity against normal tissues, see para. [0207].  
prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to make and use T cell expressing two chimeric antigen receptors (CARs) that bind to different cancer antigens such as CD19 and ROR1, just that of the Powell, using any of the first polynucleotide comprising a first nucleic acid encoding a leader sequence from GM-CSF linked to a second nucleic acid encoding a scFv antibody that binds to CD19 and a second polynucleotide encoding a third nucleic acid encoding a leader sequence from GM-CSF linked to a fourth nucleic acid encoding a scFv antibody that binds to ROR1 of the WO2014/031687 publication to arrive at the claimed T cell expressing two different chimeric antigen receptors wherein each CAR comprises an extracellular domain comprising a scFv, a hinge-CH2-CH3 spacer, a CD28 transmembrane, a 4-1BB costimulatory domain, a CD3zeta intracellular signaling domain with a reasonable expectation of success, e.g., treating B cell lymphoma.  
One of ordinary skill in the art would have been motivated to do this because Powell teaches the dual specificity may potentiate the therapeutic efficacy of CART cells while minimizing activity against normal tissues, see para. [0207] and the combination of CARs that bind to CD19 and ROR1 are useful for treating B cell lymphoma, see para. [0186].  Furthermore, targeting multiple tumor antigens at the same time is expected to mitigate tumor escape due to outgrowth of target antigen-negative populations.  
One of ordinary skill in the art would have been motivated to do this because the WO2014/031687 publication teaches that sequences of these antibodies that bind to CD19 and ROR1 are known to or can readily be determined by those of skill in the art, see p. 26, lines 10-12.  Tumor antigens and cell surface molecules are well known in the art and include, for examples, Her2/neu, ephrinB2, CD19, CD20, ROR1, GD-2, see p. 26, lines 20-24. 
One of ordinary skill in the art would have been motivated to do this because the WO2014/031687 publication teaches the chimeric antigen receptors expressing T cells are useful for treating hematological malignancy, see reference claims 31-35.
In re Rosselet 146 U8PQ 183, 186 (CCPA 1965).
'There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known dements to achieve the claimed invention. Rather, tire suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,"' Motorola, Inc, v. Interdigital Tech. Com., 43 USPQ2d 1481, 1489 (Fed. Cm. 1997). 
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc.. 82 USPQ2d 1385 (U.S. 2007) (“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill especially in tire absence of evidence to in the art before the effective filling date of the claimed invention the contrary. 

Claims 183 and 193 are rejected under 35 U.S.C. 103 as being unpatentable over WO2014/031687 publication (of record, published February 27, 2014; PTO 892) in view of US 20140099309 (newly cited, Powell hereafter, published April 10, 2014; PTO 892) as applied to claims 163, 172, 184, 185, 187-191, 194-195, 197 and 198 mentioned above and further in view of W0200023573 publication (of record, PTO 892). 
The teachings of WO2014/031687 publication and Powell have been discussed supra. 

However, the W0200023573 publication teaches CD20 specific chimeric T cell receptor (CAR) for treating a CD20+ malignancy, such as non-Hodgkin's lymphoma or CD20+ acute or chronic leukemia, in a human patient having previously undergone myeloablative chemotherapy and stem cell rescue, see entire document, abstract, in particular.  The W0200023573 publication teaches the scFv antibody (instant first ligand binding domain) that binds to CD20 comprises the amino acid sequence of SEQ ID NO: 1, which is 100% identical to the claimed SEQ ID NO: 13 as per claims 183 and 193.
  Query Match             100.0%;  Score 1417;  DB 1;  Length 633;
  Best Local Similarity   100.0%;  
  Matches  266;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 METDTLLLWVLLLWVPGSTGDIVLTQSPAILSASPGEKVTMTCRASSSVNYMDWYQKKPG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 METDTLLLWVLLLWVPGSTGDIVLTQSPAILSASPGEKVTMTCRASSSVNYMDWYQKKPG 60

Qy         61 SSPKPWIYATSNLASGVPARFSGSGSGTSYSLTISRVEAEDAATYYCQQWSFNPPTFGGG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SSPKPWIYATSNLASGVPARFSGSGSGTSYSLTISRVEAEDAATYYCQQWSFNPPTFGGG 120

Qy        121 TKLEIKGSTSGGGSGGGSGGGGSSEVQLQQSGAELVKPGASVKMSCKASGYTFTSYNMHW 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TKLEIKGSTSGGGSGGGSGGGGSSEVQLQQSGAELVKPGASVKMSCKASGYTFTSYNMHW 180

Qy        181 VKQTPGQGLEWIGAIYPGNGDTSYNQKFKGKATLTADKSSSTAYMQLSSLTSEDSADYYC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 VKQTPGQGLEWIGAIYPGNGDTSYNQKFKGKATLTADKSSSTAYMQLSSLTSEDSADYYC 240

Qy        241 ARSNYYGSSYWFFDVWGAGTTVTVSS 266
              ||||||||||||||||||||||||||
Db        241 ARSNYYGSSYWFFDVWGAGTTVTVSS 266

prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to make and use T cell expressing a first and second chimeric antigen receptors that bind to different cancer antigens, just that of Powell, by substituting a known polynucleotide encoding CD19 scFv of the WO2014/031687 publication for another, e.g., polynucleotide encoding scFv that binds to CD20 as taught by the W0200023573 publication to arrive at the claim invention with a reasonable expectation of success, e.g., T cell expressing CD20 and ROR1 for treat B cell leukemia or lymphoma.  
One of ordinary skill in the art would have been motivated to do this because the WO2014/031687 publication teaches that sequences of these antibodies are known to or can readily be determined by those of skill in the art, see p. 26, liens 10-12. Tumor antigens and cell surface molecules are well known in the art and include, for examples, Her2/neu, ephrinB2, CD19, CD20, ROR1, GD-2, see p. 26, lines 20-24. 
One of ordinary skill in the art would have been motivated to do this because the WO2014/031687 publication teaches the chimeric antigen receptors expressing T cells are useful for treating solid tumor or hematological malignancy, see reference claims 31-35.
One of ordinary skill in the art would have been motivated to do this because the W02000023573 publication teaches the CD20 specific chimeric antigen receptor is able to redirect T cells to  B cells that expressed CD20 for treating various diseases, including B cell malignancy or non-malignant human cells, see reference claims 22, 24 and 30.
One of ordinary skill in the art would have been motivated to do this because Powell teaches the dual specificity may potentiate the therapeutic efficacy of CART cells while minimizing activity against normal tissues, see para. [0207] and the combination of CARs that bind to any CD20 and ROR1 are useful for treating B cell lymphoma, see para. [0186]. 
In re Rosselet 146 U8PQ 183, 186 (CCPA 1965).
'There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known dements to achieve the claimed invention. Rather, tire suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,"' Motorola, Inc, v. Interdigital Tech. Com., 43 USPQ2d 1481, 1489 (Fed. Cm. 1997). 
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc.. 82 USPQ2d 1385 (U.S. 2007) (“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill especially in tire absence of evidence to in the art before the effective filling date of the claimed invention the contrary.

Claim 164 is rejected under 35 U.S.C. 103 as being unpatentable over WO2014/031687 publication (of record, published February 27, 2014; PTO 892) in view of US 20140099309 (newly cited, Powell hereafter, published April 10, 2014; PTO 892) as applied to claims 163, 172, 184, 185, 187-191, 194-195, 197 and 198 mentioned above and further in view of W02013/123061 publication (of record, published August 23. 2013; PTO 892).
The teachings of WO2014/031687 publication and Powell have been discussed supra. 

However, the WO2013/123061 publication teaches polynucleotide encoding the CAR may further comprises a therapeutic control, e.g., human caspase 9-suicide gene system or thymidine kinase (see p. 15, 31, reference claim 48).  The term “or’’ does not require the inducible promoter.
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to include the nucleotide sequence encoding the human caspase 9 suicide gene system or thymidine kinase as a therapeutic control as taught by the W02013/123061 publication, in the first and second polynucleotides encoding CD19 and ROR1 specific chimeric antigen receptors of WO2014031687 publication and Powell in order to turn off the chimeric antigen receptors expressing T cells to minimize cytokine storm and toxicity.  
One of ordinary skill in the art would have been motivated to do this because the W02013/123061 publication teaches chimeric antigen receptors (CARs) specific for at least two different target antigens may be capable of redirecting the effector function of the expressing-cells to either or both of the target antigens to overcome the issue of antigen loss escape variants when targeting, see p. 19-20.
“The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.'" See In re Rosselet 146 U8PQ 183, 186 (CCPA 1965).
'There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known dements to achieve the claimed invention. Rather, tire suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,"' Motorola, Inc, v. Interdigital Tech. Com., 43 USPQ2d 1481, 1489 (Fed. Cm. 1997). 
KSR Int'l Co. v. Teleflex Inc.. 82 USPQ2d 1385 (U.S. 2007) (“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill especially in tire absence of evidence to in the art before the effective filling date of the claimed invention the contrary.
Conclusion

Claims 186 and 196 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/PHUONG HUYNH/             Primary Examiner, Art Unit 1644